 1                                                                    CP
                                                                      ~ 8L     E···o
                                                                      ----··---1
                                                                     E~~J
 2
 3
                                                                  CLERK US DISTRICT COURT
 4                                                             SOUTHFRN DISTRICT OF CALIFORNIA
                                                              2_,Y     JJJ1E       __ _E,~~-
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DORIS VY TRUONG,                                Case No.: 17-cv-02179-BEN-RBB
12                                      Plaintiff,
                                                     ORDER:
13   v.                                              (1) ADOPTING REPORT AND
                                                     RECOMMENDATION;
14   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
15                                                   (2) GRANTING PLAINTIFF'S
                                     Defendant.      MOTION FOR SUMMARY
16                                                   JUDGMENT;
17
                                                     (3) DENYING DEFENDANT'S
18
                                                     CROSS-MOTION FOR SUMMARY
19                                                   JUDGMENT; and
20                                                   (4) REMANDING ACTION FOR
21                                                   FURTHER ADMINISTRATIVE
                                                     PROCEEDINGS
22
23
           Plaintiff Doris Vy Truong filed this action seeking judicial review of the Social
24   Security Commissioner's denial of her application for disability insurance benefits.
25   Plaintiff filed a motion for summary judgment and an opposition to Defendant's cross-
26   motion, and Defendant filed a cross-motion for summary judgment and an opposition to
27   Plaintiffs motion.

28


                                                                                17-cv-02179-BEN-RBB
,~




      1          On November 28, 2018, Magistrate Judge Robert N. Block issued a thoughtful and
      2   thorough Report and Recommendation, recommending that this Court grant Plaintiff's
      3   motion for summary judgment, deny Defendant's cross-motion for summary judgment,
      4   judgment be entered reversing the decision of the Commissioner and remanding this
      5   matter for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
      6   405(g). Magistrate Judge Block found that the Administrative Law Judge erred in his
      7   evaluation of Dr. Lessner's opinion, failed to to make a proper adverse credibility
      8   determination with respect to the lay witness testimony, and failed to incorporate the
      9   moderate mental limitations he found into his RFC determination. Magistrate Judge
     10   Block recommends remanding this action for further administrative proceedings.
     11   Objections to the Report and Recommendation were due December 12, 2018. Neither
     12   party has filed any objections.
     13         A district judge "may accept, reject, or modify the recommended disposition" of a
     14   magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C.
     15   § 636(b)(l). "[T]he district judge must determine de novo any part of the [report and
     16   recommendation] that has been properly objected to." Fed. R. Civ. P. 72(b)(3).
     17   However, "[t]he statute makes it clear that the district judge must review the magistrate
     18 judge's findings and recommendations de novo if objection is made, but not otherwise."
     19   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); see also
     20   Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). "Neither the Constitution nor
     21   the statute requires a district judge to review, de novo, findings and recommendations
     22   that the parties themselves accept as correct." Reyna-Tapia, 328 F.3d at 1121.
     23         The Court has considered and agrees with the Report and Recommendation. The
     24   Court ADOPTS the Report and Recommendation. (Docket No. 27). Plaintiff's motion
     25   for summary judgment GRANTED. (Docket No. 9). Defendant's cross-motion for
     26   summary judgment is DENIED. (Docket No. 20). Judgment is entered reversing the
     27   decision of the Commissioner. This case is REMANDED for further proceedings
     28   consistent with the Report and Recommendation.

                                                       2
                                                                                   17-cv-02179-BEN-RBB
 1      IT IS SO ORDERED.
 2
 3 Dated: December
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            3
                                17-cv-02179-BEN-RBB
